NO. 12-20-00013-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 IN THE INTEREST OF                                           §   APPEAL FROM THE

 K.B. AND Z.B.,                                               §   COUNTY COURT AT LAW NO. 2

 CHILDREN                                                     §   ANGELINA COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Justine Chapman, filed an unopposed motion to dismiss this appeal. The motion
states that Chapman no longer desires to prosecute the appeal. No decision has been delivered in
this appeal. Accordingly, Chapman’s motion to dismiss is granted, and the appeal is
dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered February 28, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 28, 2020


                                        NO. 12-20-00013-CV


                    IN THE INTEREST OF K.B. AND Z.B., CHILDREN


                           Appeal from the County Court at Law No. 2
                    of Angelina County, Texas (Tr.Ct.No. DV-39792-10-08)

                   THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance. Costs are taxed against the party
incurring same.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.